Citation Nr: 0034115	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  94-17 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for alopecia areata.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service with the United States Army 
from January 1989 to May 1989, and from December 1990 to 
September 1991.  He also had periods of service with the 
Louisiana Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision, in which the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for alopecia 
areata.  The Board remanded this case in July 1996, June 1997 
and October 1999 in an attempt to obtain verify the 
appellant's claim that he was on active duty for training 
from May 31, 1992 to June 13, 1992.

The Board notes that, in its remand dated in October 1999, 
the issue of service connection for undiagnosed illness 
pursuant to 38 C.F.R. § 3.317 was referred to the RO.  To 
date, the RO has not addressed this issue.  The Board further 
notes that, during his VA skin examination dated in July 
2000, the appellant claimed that his tinea versicolor, tinea 
pedis and onychomycosis were related to his service in the 
Persian Gulf.  These claims are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the claim on appeal, and has 
substantially complied with all due process and notice 
requirements.

2.  The appellant was not engaged in active duty for training 
with the Army National Guard in June 1992.

3.  Alopecia areata was not first manifested during active 
service or during active duty for training.


CONCLUSION OF LAW

Alopecia areata was not incurred or aggravated during a 
period of active service or during active duty for training.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.6(d), 3.102 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C.A. § 5107(b)); Sabonis v. Brown, 6 Vet App 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his alopecia areata 
was incurred, or first manifested, during a period of active 
duty for training.  In his Application for Compensation or 
Pension, dated in August 1992, he alleged treatment for 
alopecia areata at Camp Beureguard on June 10, 1992.  He 
further alleged that he served on active duty for training, 
or "summer camp," with the Army National Guard from May 31, 
1992 to June 13, 1992.  

The appellant's military medical records, beginning in 
December 1988, first show his treatment for "possible 
alopecia areata" on June 8, 1992.  At that time, he reported 
a three-day history of patches of hair falling out of his 
scalp.  Physical examination revealed 3 areas of 
circumscribed baldness approximately 2 centimeters in 
diameter each.  There were no observable rashes or fungus.  
The hair around the bald area did not come out easily when 
pulled.  He denied a prior history of similar problems.  His 
military clinical record, a Standard Form 600, recorded his 
status as "AT."  A June 14, 1992 military clinical record, 
which is one day after his alleged "summer camp" 
obligation, notes his status as "SINGLE."

Service personnel records reveal that the appellant served 
with the Louisiana Army National Guard from December 1988 to 
December 1997.  He had active service from January 1989 to 
May 1989, and from December 1990 to September 1991.  His 
records do credit him retirement points for performing his 
training obligations from December 15- 16, 1992, but do not 
reflect any training obligations for the time period in 
question.  His recorded "AT" status in June 1992 actually 
meant that he was HIV-1 antibody tested.

Medical records from D.I. Posner, dated from August 1992 to 
November 1992, show treatment for alopecia of the scalp which 
included injections into the hips.  A VA fee- basis 
dermatology examination, dated in November 1992, confirmed 
large areas of alopecia areata of the scalp covering 
approximately 1% of his body surface.  The examiner indicated 
that the appellant's alopecia areata was showing good 
regrowth in response to intralesional Kenalog injections 
administered by Dr. Posner.  Subsequent service medical 
records are negative for complaint, treatment, manifestation 
or diagnosis of alopecia areata.  In fact, periodic 
examinations, dated in May 1995, October 1995 and June 1996, 
indicate "normal" clinical evaluations of the scalp.

On VA skin examination, dated in July 2000, the appellant 
again reported problems with alopecia beginning in 1992.  His 
problems remained fairly severe until 1996 with only 
occasional small patches to the base of the skull thereafter.  
He clamed an association between his alopecia and stress.  
His physical examination revealed a 3 x 3 centimeter patch of 
decreased pigmentation to the right base of the scalp, and a 
5-centimeter area to the lower central base of the scalp as 
well as the left base of the scalp.  There were no areas of 
decreased hair or alopecia.  He was given a diagnosis of 
alopecia areata with almost complete resolution occurring in 
1996.

Service connection will be granted for disability resulting 
from personal injury suffered or disease incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Active service includes active duty, any period 
of active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 1991).  For 
periods of inactive duty training, service connection may not 
be granted for disability resulting from disease.  Id.  See 
generally VA O.G.C. Prec. 86- 90 (July 18, 1990).

Pertinent to the claim on appeal, the term "active duty for 
training" means full- time duty in the Army National Guard 
for training purposes.  38 U.S.C.A. § 101(22) (West 1991); 38 
C.F.R. § 3.6(c) (2000).  Duty, other than full-time duty, 
performed by a member of the National Guard of any State, is 
considered to be inactive duty training.  38 U.S.C.A. 
§ 101(23) (West 1991); 38 C.F.R. § 3.6(d)(4) (2000).  Where 
there is an approximate balance of positive and negative 
evidence regarding duty status, VA shall give the benefit of 
the doubt to the claimant.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C.A. § 5107(b)).

In this case, the evidence shows, and the appellant concedes, 
that alopecia areata was first manifested in June 1992.  
There is no evidence of such disease present during his two 
periods of active service with the United States Army nor is 
there any allegation that such disease is causally related to 
either period of active service.  Rather, the appellant 
alleges that his alopecia areata was first manifested during 
a period of active duty for training at Camp Beureguard.  
However, his service records only show creditable service in 
December 1992, and there is no record that he engaged in 
active duty for training with the Army National Guard in June 
1992.  Despite repeated requests from the RO, the appellant 
has failed to provide any evidence to corroborate his 
assertions.  Based upon service records which only show 
creditable service in December 1992, the Board finds that the 
evidence of record preponderates against a finding that the 
appellant was engaged in active duty for training with the 
Army National Guard in June 1992.

As noted by the Board in the October 1999 remand, the 
overriding issue in this case is whether or not the appellant 
was participating in active duty for training at the time 
that he first manifested alopecia areata.  In this respect, 
service connection may not be awarded for alopecia areata if 
first manifested during a period of inactive duty training.  
38 U.S.C.A. §§ 101(24), 1110, 1131, (West 1991).  Here, the 
evidence indeed shows that alopecia areata was first 
manifested during a period of inactive duty for training.  He 
does not allege aggravation during a subsequent period of 
active duty for training and, in fact, the evidence shows 
that his disease has all but resolved.  As the law and not 
the evidence is dispositive of the remaining issues, the 
Board must deny the claim due to the absence of legal merit 
or lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet App 426, 430 (1994).

In deciding this claim, the Board notes that the RO has 
obtained all clinical records identified by the appellant as 
relevant to his claim, and provided him VA skin examination.  
Furthermore, the RO has obtained his service personnel 
records and made repeated efforts to verify the appellant's 
claim of active duty for training from May 31, 1992 to June 
13, 1992, to include contacting the Louisiana National Guard, 
the Department of the Army and the Defense Finance and 
Accounting Service.  The RO has determined that all 
reasonable efforts to verify the claimed active duty for 
training in June 1992 have been exhausted, and has provided 
the appellant notice of the records sought and the efforts 
made to obtain such records.  The RO also requested verifying 
information from the appellant himself by letters dated on 
September 30, 1996, March 5, 1999 and December 2, 1999, and 
advised him that a decision would be made without any further 
records.

The Board further notes that the appellant has repeatedly 
failed to respond to the RO's request for further 
corroborating evidence.  As stated by the Court of Appeals 
for Veterans Claims, the duty to assist is not an unlimited 
duty, or a "one way street," see Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991), and the appellant must cooperate by 
providing information within his control.  Hayes v. Brown, 5 
Vet.App. 60, 68 (1993).  On the facts of this case, the Board 
must conclude that the appellant has no further information 
to offer in support of his contentions.  As such, a remand in 
this case for technical compliance with the requirements of 
the recently enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to be codified at 
38 U.S.C.A. §§ 5103A and 5107) would not confer any benefit 
to the appellant.  See Sabonis, 6 Vet.App. at 430 (remands 
which would only result in unnecessarily imposing burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).  Thus, the Board finds that the RO has obtained all 
evidence necessary for an equitable disposition of the claim 
on appeal, and has substantially complied with all due 
process and notice requirements.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified at 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for alopecia areata is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

